—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Grajales, J.), rendered June 12, 1991, convicting him of robbery in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The defendant’s contention that he was denied a fair trial by the prosecutor’s delay in disclosing Rosario material is without merit. Although the trial proceedings had already commenced and the relevant witness had already testified, the defendant was not substantially prejudiced by the People’s late disclosure (see, People v Ranghelle, 69 NY2d 56, 62). The defense counsel was given a one-day continuance and the People’s witness was made available for the defense counsel to conduct further cross-examination. Thus, the defendant has not demonstrated that he suffered any prejudicial effect from the People’s tardy disclosure (see generally, People v Forrest, 163 AD2d 213). Similarly devoid of merit is the defendant’s *683contention that the show-up identification procedure, conducted within 15 minutes of the robbery and at the scene of the arrest, was unduly suggestive. Given the spatial and temporal proximity between the identification and the crime and subsequent arrest, we conclude that the show-up procedure was within the permissible bounds of the governing legal principles and devoid of any undue suggestiveness (see, People v Duuvon, 77 NY2d 541, 544; People v Sanchez, 178 AD2d 567; People v Williams, 150 AD2d 821).
We have examined the defendant’s remaining contentions and find them to be without merit (see generally, People v Chaitin, 61 NY2d 683; People v Bragg, 176 AD2d 464, 466; People v Moore, 148 AD2d 754, 755; cf., People v Puglisi, 44 NY2d 748, 750). Mangano, P. J., Bracken, Sullivan and Lawrence, JJ., concur.